Citation Nr: 1209728	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the right knee (hereinafter, right knee disorder"), to include as secondary to service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Dax Lonetto, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and LP


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The record reflects the Veteran has submitted evidence directly to the Board, accompanied by his waiver of having this evidence initially considered by the agency of original jurisdiction.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran's current right knee disorder is as likely as not secondary to his service-connected left knee disorder.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's right knee disorder as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's right knee disorder.  Therefore, no further discussion of the VCAA is warranted based on the facts of this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges that the Veteran's service treatment records reflect he was treated for bilateral knee pain in January 1974.  However, he only described an injury to the left knee, not the right.  Further, while he was treated for left knee pain again in March 1974, there were no subsequent records showing treatment for right knee problems.  Moreover, his lower extremities were clinically evaluated as normal on his December 1977 release from active duty examination, and there was no indication of any right knee disability until years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).

The Board also notes that a February 2008 VA examination contains a competent medical opinion that the current right knee disorder was less likely as not to be caused by the Veteran's military service.  As this opinion was based upon a competent medical examination of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds that it is supported by an adequate foundation.  No competent medical opinion is of record which specifically refutes the findings of this examination, and the Veteran has not identified any prejudice therein.  

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current right knee disorder was directly incurred as a result of his military service.

The Board notes, however, that the Veteran has also contended that his right knee disorder is secondary to his service-connected left knee disorder.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The February 2008 VA examination did not address the matter of secondary service connection.  However, a May 2010 private medical opinion G. M. A., M.D. (hereinafter, "Dr. A") found that it was at least as likely as not that the right knee disorder was secondary to the left knee disorder.  Dr. A's opinion included medical evaluation findings of both knees.  Moreover, Dr. A indicated he had reviewed the Veteran's records, and accurately summarized relevant findings contained in both the service treatment records and post-service medical records.  Therefore, as with the February 2008 VA examination, this opinion appears to be supported by an adequate foundation.  Moreover, as with the February 2008 VA examiner's opinion regarding direct service connection, Dr. A's opinion as to secondary service connection is unrefuted by other competent medical evidence.  At this time, the Board acknowledges that the Veteran is obese and it has been recommended that he lose at least 100 pounds.  Nonetheless, the evidence remains at least in equipoise.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a grant of service connection for his right knee disorder as secondary to his service-connected left knee disorder.






ORDER

Entitlement to service connection for a right knee disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


